AO 94 (Rev. 06/09) Commitment to Another District

UNITED STATES: EMSERIGE COURT

for eT OF MAINE
District.of Mairle 2 FILED

 

United States of America 2019 OV 21 P 23
v. )
) Case No. 2:19-mj-335-JHR
William Angelesco DEPUTY CLERK
se ee ) Charging District’s
Defendant ) Case No.  19-10444

COMMITMENT TO ANOTHER DISTRICT

The defendant has been ordered to appear in the District of Massachusetts

(if applicable) Boston division, The defendant may need an interpreter for this language:

The defendant: 0 will retain an attorney.

i is requesting court-appointed counsel.
The defendant remains in custody after the initial appearance.

IT IS ORDERED: The United States marshal must transport the defendant, together with a copy of this order,
to the charging district and deliver the defendant to the United States marshal for that district, or to another officer
authorized to receive the defendant. The marshal or officer in the charging district should immediately notify the United
States attorney and the clerk of court for that district of the defendant’s arrival so that further proceedings may be
promptly scheduled. The clerk of this district must promptly transmit the papers and any bail to the charging district.

Date: 11/27/2019 4 (L ( NA

Judge's signature
ee H. Rich Ill, U.S. Magistrate Judge

Printed name and title

 
